DETAILED ACTION
Applicants’ filing of June 2, 2022, in response to the action mailed February 4, 2022, is acknowledged.  It is acknowledged that claims 1-80, 82, and 96 are been cancelled, claims 81, 85-86, and 97 have been amended, and claims 98-105 have been added.  Claims 81, 83-95, and 97-105 are pending.  
The elected invention is directed to the chemical entity having Formula I, A-R-I, wherein 
A is the anchor fluorenylmethyloxycarbonyl (Fmoc); 
R is the AAPV elastase recognition site; and 
I is the indicator Indoxyl ester; 
wherein said chemical entity does not comprise a polysaccharide, a cellulose, a polyacrylate, a polyethyleneimine, a polyacrylamide, a peptidoglycan, or a chitosan, or a monomer thereof, an oligomer thereof, a derivative thereof, a site for protease 3C, a site for cathepsin G, a dye containing a sulfonyl ethyl-hydrogensulphate-reactive group or a dye containing a dichlortriazine reactive-group, a recognition site (R) for a lactamase, a recognition site (R) for a glycosidase.

The elected structure being the following. 
Fmoc-AAPV-Indoxyl ester

    PNG
    media_image1.png
    184
    296
    media_image1.png
    Greyscale


Claims 83 and 87-95 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  New claims 100-101 are herein withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claims 81, 84-86, and 97-99, and 102-105 , as encompassing the elected invention, are hereby considered.  

Effective Filing Date
Assuming that the instant application is identical to PCT/IB2017/001182, the effective filing date for claims 81, 84-85, 97-99 is March 30, 2017, the first appearance of the limitation an ‘enzyme recognition site…specific for a wound­specific hydrolase’.  The effective filing date granted for claims 86 and 102—105 is also March 30, 2017, the filing date of PCT/IB2017/001182.
AIA -First Inventor to File Status
Based on the effective filing date of March 30, 2017, the present application is being examined under the AIA , first to file provisions.
Title-Objections
	The title, as amended, is objected to because it is not sufficiently descriptive of the claimed invention, which is a construct for detecting wound hydrolases, specifically proteases.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 	
Specification-Objections
	Objection to the specification for disclosing sequences that are not identified by a sequence identifier number (SEQ ID NO: ).  The sequence rules embrace all nucleotide sequences with ten or more bases and all amino acid sequences with four or more amino acids.  Said sequences must be disclosed in a sequence listing and identified by a specific SEQ ID NO: (MPEP 2421.02).  37 CFR 1.821(d) requires the use of the assigned sequence identifier number in all instances where the description or claims of a patent application discuss sequences, regardless of whether a given sequence is also embedded in the text of the description or claims of an application. Applicant is required to check the disclosure completely and to make corrections to identify all of the sequences disclosed therein by sequence identifier numbers.
	In response, applicants request that the objection be held in abeyance.

Claims-Objections
 Claim 86 is objected to for ‘indol’, which should be corrected to ‘indole’. 
Information Disclosure Statement
It is noted that applicants continue to submit Information Disclosure Statements (IDSs), bringing the number of cited references to over 700 items.  As explained in the prior action, because of the size, the IDSs are not helpful, as their effect is to obscure any important information that may be contained therein.  Applicants are advised that the Office has limited time in which to consider IDS submissions, and, consequently, the IDSs have been considered only as far as the titles presented therein.  The initials of the examiner placed below the citations on the PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner only to the extent noted above.
Applicants are requested to point out which references are most pertinent to the patentability of the instant claims and to the point of novelty. This request is not a formal request for information under 37 CFR 1.105, but an informal request to help expedite prosecution, focus the examiner's attention on the substantive issues in this case, and ensure the validity and therefore the value of any patent that might issue from the instant application.  Applicants’ cooperation with this request would be most appreciated. 
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 81, 84-86, and 97-99, and 102-105 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
 For claims 81 and 86, the phrase “wound­specific hydrolase” renders the claim indefinite.  It is unclear whether said phrase means (i) a hydrolase found only in wounds or (ii) a hydrolase found in wounds and elsewhere in the body.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (ii) a hydrolase found in wounds and elsewhere in the body.
For claims 81 and 86, the phrase “wound­specific hydrolase” renders the claim indefinite.  It is unclear whether said phrase means (i) only endogenous wound­specific hydrolases e.g., endogenous to humans or (ii) endogenous and exogenous wound­specific hydrolases e.g., endogenous to humans or expressed by microorganisms at the wound site.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (ii) endogenous and exogenous wound­specific hydrolases e.g., endogenous to humans or expressed by microorganisms at the wound site.
Claim 86 recites the broad limitation an indoxyl compound, and the claim also recites indoxyl ester, which is the narrower statement of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired (MPEP § 2173.05(c)).  In the present instance, claim 86 is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 112-Fourth Paragraph/AIA (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 103 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 103, in reciting ‘Fast Blue’ is not encompassed by claim 86.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 81 and 84-85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards et al, 2007 in view of Miyachi et al, 2010.  Edwards provides a review of uses for immobilized enzymes and substrates on cotton and cellulose fibers.  Edwards discusses the use of said strategy for detecting elastase activity using the chromogenic peptide substrates Succinyl-Ala-Ala-Pro-Val-pNA1 and Succinyl-Ala-Ala-Pro-Ala-pNA attached to crosslinked ethoxylate acrylate resin (CLEAR) polymer and cellulosic paper and demonstrates utility in detecting elastase activity (p181-182; Figs 5&7).  Edwards does not teach their chromogenic peptide substrates having, at the N-terminus, an anchoring moiety comprising a hydrophobic element.  Miyachi et al, 2010 teaches the use of several hydrophobic anchors for complexing with peptide nanofibers.  These anchors comprise (p6649 ¶4-5) an alkyl chain (Bi-Da or BiADa, each comprising dodecyl groups) or a hydrophobic dipeptide (Phe–Phe or Ile–Ile).  Miyachi demonstrates that these hydrophobic anchors mediate binding to self-assembled, hydrophobic peptide fibers and can be cross-linked thereto  (Fig. 3-4,6, 8; Table 1; p6650 ¶5).  It would have been obvious to a person of ordinary skill in the art to modify the elastase substrates of Edwards by adding a hydrophobic anchor of Miyachi to the N-terminus.  Motivation to do so is provided by Miyachi in stating that their hydrophobic peptide hydrophobic anchor/fiber systems are an approach for constructing nanoscale protein arrays on peptide nanomaterials (abstract).  Motivation is also provided by Edwards which states that immobilization of their substrates is a practical method for clinical assessment of elastase levels in chronic wounds (p182 ¶2).  The expectation of success is high, as (i) Edwards demonstrates detecting elastase activity using their chromogenic peptide substrates crosslinked to two different surfaces (ethoxylate acrylate resin (CLEAR) polymer and cellulosic paper (p181-182)) and (ii) Miyachi demonstrates that constructs comprising their hydrophobic anchors (when cross-linked to peptide fibers) bind functional compounds2, including peptides. Therefore, claims 81 and 84-85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards et al, 2007 in view of Miyachi et al, 2010.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Claims 86 and 102 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Edwards et al, 2007 and Miyachi et al, 2010 in view of Berger et al, 1981 (US4,299,917).  The combination of Edwards and Miyachi is described above.  Said combination does not teach use of indole as the indicator.  Berger teaches the use of indole as an indicator for detecting protease activity (Example 3).  It would have been obvious to a person of ordinary skill in the art to modify the elastase substrate constructs taught by the combination of Edwards and Miyachi to replace the pNA indicator with indole.  Motivation to do so is provided by the ability to detect generation of the blue indole color upon cleavage of the construct by elastase. The expectation of success is high, as the use of indole as an indicator was well known in the art. Therefore, 86 and 102 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Edwards et al, 2007 and Miyachi et al, 2010 in view of Berger et al, 1981 (US4,299,917).  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Claims 97 and 103 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Edwards et al, 2007 and Miyachi et al, 2010  in view of Kiernan et al, 2007. The combination of Edwards and Miyachi is described above.  Said combination does not teach use of Fast Blue as the indicator.  However, the use of Fast Blue as an indicator was well known in the art (e.g., Kiernan; Fig 5c).  It would have been obvious to a person of ordinary skill in the art to modify the elastase substrate constructs taught by the combination of Edwards and Miyachi to replace the pNA indicator with Fast Blue.  Motivation to do so is provided by the ability to detect generation of the blue color upon cleavage of the construct by elastase and Kiernan, which teaches that Fast Blue gives a strong color (p92 ¶2).  The expectation of success is high, as making constructs comprising Fast Blue as an indicator was well known in the art.  Therefore, claims 97 and 103 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Edwards et al, 2007 and Miyachi et al, 2010  in view of Kiernan et al, 2007. It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Regarding claims 97 and 103, the following additional comments are provided.  Claims 97 and 105 recite use of indoxyl as an indicator.  As explained in the prior action, this moiety would not be useful for detecting elastase activity because, indoxyl is a substrate for other hydrolytic enzymes (Kiernan; p77 ¶s3-4) as well as elastase per se (Mendler et al, 2010; p478 ¶8).  Thus, a construct comprising indoxyl would not be specific for elastase activity and would not be useful for testing cleavage of constructs comprising elastase peptide substrates.

In support of their request that the prior rejection of claim 97 under 35 USC 103(a) as being unpatentable over Hasmann et al, 2011 in view of Kiernan be withdrawn, applicants provide the following arguments, which are relevant to the above rejection of claims 97 and 103 under 35 U.S.C. 103(a) as being unpatentable over the combination of Edwards et al, 2007 and Miyachi et al, 2010  in view of Kiernan et al, 2007.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection and the basis for rejection under 35 USC 103(a).
(A) Reply:	Said reviews are acknowledged.
(B) In reply, Applicant first notes that even the combination of Hasmann and Kiernan would not include all elements of claim 97 when taking into account the amendments made herein to base claim 81, discussed above, because Hasmann discloses no chemical entity having at least one hydrophobic moiety linked to the N-terminus of a peptide, and Kiernan does not make up for this deficiency. Therefore, even the combination of Hasmann and Kiernan does not support a prima facie case of obviousness of claim 97.
(B) Reply:	Hasmann does not form a basis for the rejection of claims 97 and 103 set forth above. 
(C) Applicant also traverses the assertions made in the Office Action that Kiernan provides a motivation to modify the Hasmann construct to replace the pNA moiety of Cysteamid-Suc-AAPV-pNA with Fast Blue or that the expectation of success in the making of such a modification would have been high. 
More specifically, a disclosure in Kiernan that "Fast Blue gives a strong color" would not have motivated a person of ordinary skill in the art at the time of the present invention to modify the Hasmann construct to replace the pNA moiety of Cysteamid-Suc-AAPV-pNA with Fast Blue.
The characteristic of "giving a strong color," which characteristic is found in a wide variety of diverse compounds and moieties, would not itself lead a person of ordinary skill in the art to conclude that a particular moiety will have a desired functionality within the chemical entity set forth in claim 97. 
(C) Reply:	Applicants’ traversal is acknowledged.
Applicants’ assertion is acknowledged; however, since no specific argument is made, no specific response can be provided.
As explained in the prior action, under 35 U.S.C. 112, first paragraph/enablement, it is the examiner's position that making and using constructs having the formula A-R-| wherein A is an anchor; R is an enzyme recognition site; and I is an indicator region and using for detection of hydrolytic enzymes was well known in the art. The prior art discloses a plethora of indicators for this purpose.  As explained above, the use of Fast Blue as an indicator was well known in the art.   In In re Mouttet, No. 11-1451 (Fed. Cir. June 26, 2012), the Court reminded that the “mere disclosure of alternative designs does not teach away,” and even stated that “just because better alternatives exist in the prior art does not mean that an inferior combination is inapt for obviousness purposes.”
(D) Moreover, the Office Action provides no rationale explaining why or how a person of ordinary skill in the art would have been motivated to look to the Kiernan disclosure to modify the Hasmann construct in the first place. To render a claim obvious in view of a cited reference, an articulated reasoning with a rational underpinning to support the legal conclusion of obviousness must be present. The Applicant respectfully submits that no such rationale is present with regard to claim 97 and that a conclusory assertion that one of ordinary skill could have been motivated to formulate the claimed composition by using the teachings of Kiernan falls short of establishing a prima facie case of obviousness, which instead requires a showing of actual evidence that is clear and particular.  
In re Dembiczak. 175 F.3d 999 (Fed. Cir. 1999)  (citing C.R. Bard, Inc. v. 3M Sys., Inc., 157 F.3d 1340, 1352 (Fed. Cir. 1998)). Without evidence demonstrating the requisite motivation, teaching and/or suggestion for making the proposed combination a conclusory assertion of obviousness simply take the inventor's disclosure as a blueprint for piecing together prior art to defeat patentability, which is the essence of improper hindsight In re Dembiczak, 175 F.3d 999 (Fed. Cir. 1999) (citing Interconnect Planning Corp. v. Feil, 774 F.2d 1132, 1138 (Fed. Cir. 1985)).  
(D) Reply:	As explained above and in the prior action, as taught by Kiernan, use of Fast Blue as an indicator was well known in the art.  
MPEP 2145(X)(A) states:
Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP 2141 and 2143 guidance regarding establishment of a prima facie case of obviousness. 

It is acknowledged that, in examination of the instant application, the examiner obtained a thorough understanding of the invention disclosed and claimed in the instant application and conducted a thorough search of the prior art. Planning a thorough search of the prior art requires three distinct steps by the examiner: (A) identifying the field of search (i.e., what is claimed and disclosed by the application); (B) selecting the proper tool(s) to perform the search; and (C) determining the appropriate search strategy for each search tool selected. Each step is critical for a complete and thorough search.  This is proper (MPEP 904 & 904.02). 
(E) Applicant also notes that Kiernan was published approximately four (4) years earlier than Hasmann, and so the fact that Hasmann et al. did not utilize Fast Blue (or any other compound or moiety described in Kiernan) in the Hasmann construct provides further support for Applicant's position that doing so would not have been obvious.
(E) Reply:	It is acknowledged that Hasmann did not use Fast Blue.  If Hasmann did so use, the rejection would have been under 35 USC 102. 
Moreover, the fact that neither Hasmann nor the combination of Edwards and Miyachi uses Fast Blue is not a teaching away from the skilled artisan recognizing Fast Blue as a useful indicator. 
(F) Furthermore, the Office Action's assertion in making the Hasmann/Kiernan combination that "the expectation of success is high" is inconsistent with other assertions made in the Office Action in connection with a rejection of claims 81 and 97 under the enablement requirement of 35 USC §112, first paragraph. The Office Action states at page 10 with regard to the claimed structures of constructs having the formula A-R-1 that, the structures of such constructs that can be made "with a reasonable expectation of success in obtaining the desired activity/utility are limited" and "the results of modifications are unpredictable." (Emphasis added). The Office Action further states at page 11 that, "Without sufficient guidance, determination of the identify of constructs having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988)." Applicant submits that it is improper, and inconsistent, for the Office Action to argue the unpredictability of construct modifications on one hand, while separately taking the position that the expectation of success is high for a proposed modification when attempting to support a claim rejection under Section 103(a) (i.e., when discussing specific modifications that would be necessary to lead to the claimed invention).
(F) Reply:	Applicants have misrepresented the prior rejection under 35 USC 112, enablement.  The prior action stated the following.  
However, neither the prior art nor the instant application reasonably provides enablement for such constructs for detecting the activity of other enzymes, including oxidoreductases, transferases, lyases, isomerases, ligases, and translocases (E.C. 1-7).  

Thus, the action made it clear that the basis of the rejection was the scope of the enzyme activities that the recited chemical entities have utility in detecting, not the scope of the indicators per se.  It is further noted that, based on amendment of claim 81 to recite hydrolases, the prior rejection under 35 USC 112, enablement has been withdrawn.	
 Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 98 and 104 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite the anchor (A) comprising any ‘amine protection group’.  As taught by Geiger et al, 1981, this is a large genus of compounds having diverse structures and functions. The prior art fails to teach use of amine protecting groups as anchors for assessing hydrolase function.  Thus, it falls to applicants to describe said use.  Only a single species of this genus is  disclosed in the specification, and it is limited to fluorenylmethyloxycarbonyl (Fmoc).  No other specific ‘amine protection group’ of this claimed genus is disclosed.  The specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of being an amine protecting group and functioning as an anchor for constructs comprising peptides useful in assessing hydrolase function.  Thus, one of skill in the art would have no idea which additional species of this large genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this large genus, beyond the one listed above (Fmoc), were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Amine-containing.
        2 The dodecyl-biotin, iminodiacetate-II, iminodiacetate-FF (Table 1), biotin-His6, and gold-labeled antibody (Fig. 8).